Citation Nr: 0426568	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depression with 
psychosis secondary to service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 30 to July 26, 1969.

This appeal is from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim is substantially undeveloped.  The last 
development on this claim predated enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  VA denied the claim as not well 
grounded, with the state of development left consistent with 
that finding.  Notice given the veteran pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003), in December 2003 pertained to proof of service 
connection on a direct basis, not on a secondary basis.

The file contains references to private or VA fee basis 
psychiatric treatment beginning in September 1972, according 
to a March 1975 letter from Dr. Colon-Vargas, continuing 
until an unknown termination date, and from Dr. Cubano 
beginning August 1993, according to a December 1998 letter 
from the doctor.  The records also indicate that the veteran 
receives Social Security Administration (SSA) disability 
benefits from at least 1972.  The veteran has not had a VA 
examination in conjunction with this claim.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, provide 
notice pursuant to 38 C.F.R. § 3.159(b) 
that informs the veteran of the 
information and evidence necessary to 
substantiate a claim for secondary 
service connection as distinguished from 
a claim for direct service connection.  
Ask the veteran to provide any evidence 
in his possession that pertains to the 
claim.

2.  Request SSA medical records showing 
psychiatric or audiologic evaluations 
from 1972 to the present.

3.  The veteran has identified Manuel J. 
Colon-Vargas, M.D., and Miguel A. Cubano, 
M.D., as VA fee basis psychiatric 
providers.  If so, obtain all of their 
records of psychiatric treatment of the 
veteran from September 1972 to the 
present from Dr. Colon-Vargas, and from 
August 1993 to the present from Dr. 
Cubano.

4.  If Drs. Colon-Vargas and Cubano are 
private providers, request the veteran to 
authorize VA to obtain private treatment 
records from Manuel J. Colon-Vargas, 
M.D., for the period September 1972 to 
the present and from M.A. Cubano, M.D., 
from August 1993 to the present.  Obtain 
the records and Associate any information 
obtained with the claims file.




5.  Afford the veteran a VA psychiatric 
examination.  Provide the examiner with 
the claims file for review in conjunction 
with the examination.  The examination is 
to determine whether it is greater than, 
equal to, or less than 50 percent 
probable that service-connected bilateral 
hearing loss has caused or aggravated the 
psychiatric illness variously diagnosed 
as schizophrenia, undifferentiated type 
with depressive features; major 
depression with psychosis; and 
schizophrenic reaction, undifferentiated 
type.

6.  Readjudicate the claim for secondary 
service connection for major depression 
with psychotic features.  If the claim is 
not allowed, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




